DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 03/28/2022 have been fully considered but they are not persuasive.  The examiner respectfully responds to the REMARKS as below.
3.	Regarding Claim 1, the applicant argues on the claim 1 limitations with emphasis on the following limitations:
“depending on a signal type of the signal, determining a threshold, wherein the signal type is indicative of a channel, of the one or more channels implemented on the spectrum, used for transmission of a respective signal of the signal type;” “sensing an energy level of interference on the spectrum, where the energy level is sensed in a frequency-resolved manner in resources of the channel indicated by the signal type;”  (REMARKS, page 8)
In response, the examiner points out that Krzymien discloses a method through Fig. 2, paragraphs [0023]-[0033], Krzymien discloses through step 118, paragraph [0028], the channel is sensed.  The paragraphs [0029]-[0030] also be referred.  Krzymien discloses through paragraph [0026], In step 116, station 104 determines one or more CCA threshold is selected based on the type of message, [0032] the CCA threshold is selected based on the type of message, [0032] the CCA threshold is adjusted based on the packet delay, paragraph [0033] the CCA threshold is selected based on the quality of service (QoS) class of the packet.  Krzymien through paragraphs [0029]-[0030] disclose that when the signal received power is above the CCA threshold physical (PHY) layer will report that the channel is busy, when the channel is IDLE, the station transmits a message in step 122.  Coffey discloses through paragraph [0043] that determining the CCA threshold level in advance is according to at least one of the type, destination address, priority attribute and queue of the packet.  The motivation to combine the teachings of Coffey would include the teachings on queue or queueing explicitly.  (Coffey, [0043]), Further, Kim being analogous reference in the field, teaches through Figs. 13-19, paragraphs [0198]-[0232].  The motivation to combine the teachings of Kim would improve the accuracy of channel sensing.  (Kim, paragraphs [0003]-[0013] and [0017]-[0018], Figs. 18 and 19, paragraphs [0224] to [0232])  Thus, either modifying or combining the teachings of Krzymien, Coffey and Kim would achieve or arrive at the above mentioned limitations.

35 USC § 112(f)
CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The ”signal type” in claim 1/claims is not defined.  The terms “signal type”, and “queueing a signal” in claim 1/claims are overly broad terms which add no meaning.  The applicant is advised for further appropriate amendments defining signal type, etc.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-3, 6-14, and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The ”signal type” in claim 1/claims is not defined.  The terms “signal type”, and “queueing a signal” in claim 1/claims are overly broad terms which add no meaning.
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-3, 6-14, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The ”signal type” in claim 1/claims is not defined.  The terms “signal type”, and “queueing a signal” in claim 1/claims are overly broad terms which add no meaning. The terms “signal type” and “queueing a signal” are indefinite.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-3, 6, 10-12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krzymien et al., (Pub. No.: US 2015/0163824 A1), in view of Coffey et al., (Pub. No.: US 2015/0296528 A1), and further in view of Kim et al., (Pub. No.: US 2018/249499 A1), which is English translation of (International Publication Number: WO 2016/163802 A1). 

Regarding Claim 1,	 (Currently amended) Krzymien discloses a method, comprising: 
- depending on a signal type of the signal, determining a threshold, (Krzymien, paragraph [0026] in step 116, station 104 determines one or more CCA thresholds, Krzymien explicitly discloses method for determining a CCA threshold through Figs. 2-5)
- sensing an energy level of interference on the spectrum, (Krzymien, paragraphs [0031]-[0033], paragraph [0028] In step 118 the channel is sensed, Fig. 2, [0023] interference)
 - performing a threshold comparison between the sensed energy level and the determined threshold, and  (Krzymien, paragraphs [0029]-[0030], the paragraphs [0004]-[0006] disclose about threshold comparison)
 - depending on the threshold comparison, selectively transmitting the signal on the spectrum. (Krzymien, paragraphs [0029]-[0030], paragraph [0031] the CCA threshold is selected based on the type of message, the paragraphs [0004]-[0006] disclose about threshold comparison)
Krzymien does not explicitly disclose following:
- queueing a signal for transmission on a spectrum on which one or more channels are implemented;
wherein the signal type relates to is indicative of a channel, of the one or more channels implemented on the spectrum, and used for transmission of a respective signal of the signal type; 
wherein the energy level is sensed in a frequency-resolved manner in resources of the channel indicated by the signal type;
However, Coffey discloses following:
- queueing a signal for transmission on a spectrum on which one or more channels are implemented; (Coffey, paragraph [0043] determine the CCA threshold level in advance according to at least one of the type, destination address, priority attribute and queue of the packet)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Krzymien before the effective filing date of the claimed invention with that of Coffey so that queueing a signal for transmission on a spectrum on which one or more channels are implemented.  The motivation to combine the teachings of Coffey would include the teachings on queue/queueing explicitly (Coffey, [0043])
Krzymien and Coffey do not explicitly disclose following:
wherein the signal type relates to is indicative of a channel, of the one or more channels implemented on the spectrum, and used for transmission of a respective signal of the signal type; 
wherein the energy level is sensed in a frequency-resolved manner in resources of the channel indicated by the signal type;
However, Kim discloses following:
wherein the signal type relates to is indicative of a channel, of the one or more channels implemented on the spectrum, and used for transmission of a respective signal of the signal type; (Kim, Figs. 13-19, paragraphs [0198]-[0232])
wherein the energy level is sensed in a frequency-resolved manner in resources of the channel indicated by the signal type; (Kim, Figs. 13-19, paragraphs [0198]-[0232])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Krzymien and Coffey before the effective filing date of the claimed invention with that of Kim so that wherein the signal type relates to is indicative of a channel, of the one or more channels implemented on the spectrum, and used for transmission of a respective signal of the signal type; wherein the energy level is sensed in a frequency-resolved manner in resources of the channel indicated by the signal type. The motivation to combine the teachings of Kim would improve the accuracy of a channel sensing.  (Kim, paragraphs [0003]-[0013], and [0017]-[0018], Figs. 18 and 19, paragraphs [0224]-[0232])
 
Regarding Claim 2,	 (Previously presented) The combination of Krzymien, Coffey, and Kim disclose the method of claim 1, further comprising:
 - queueing a further signal for transmission on the spectrum, (Coffey, paragraph [0043] determine the CCA threshold level in advance according to at least one of the type, destination address, priority attribute and queue of the packet)
- depending on the signal type of the further signal, determining a further threshold different from the threshold, (Krzymien, paragraph [0026] in step 116, station 104 determines one or more CCA threshold, paragraph [0031], the CCA threshold is selected based on the type of message, the paragraph [0032], the CCA threshold is adjusted based on the packet delay, paragraph [0033] the CCA threshold, is selected based on the quality of service (QoS) class of the packet)
- performing a further threshold comparison between the sensed energy level and the determined further threshold, and (Krzymien, paragraphs [0031]-[0033])
- depending on the further threshold comparison, selectively transmitting the further signal on the spectrum. (Krzymien, paragraphs [0031]-[0033])
  
Regarding Claim 3,	 (Previously presented) The combination of Krzymien, Coffey, and Kim disclose the method of claim 1, further comprising: 
- queueing a further signal for transmission on the spectrum, (Coffey, paragraph [0043] determine the CCA threshold level in advance according to at least one of the type, destination address, priority attribute and queue of the packet)
- depending on the signal type of the further signal, determining a further threshold different from the threshold, (Krzymien, paragraphs [0031]-[0033])
- sensing a further energy level on the spectrum, (Krzymien, paragraphs [0031]-[0033], paragraph [0028] In step 118 the channel is sensed)
- performing a further threshold comparison between the sensed further energy level and the further threshold, and (Krzymien, paragraphs [0031]-[0033])
- depending on the further threshold comparison, selectively transmitting the further signal on the spectrum. (Krzymien, paragraphs [0031]-[0033])
 
Claims 4-5. (Cancelled) 

 Regarding Claim 6,	 (Previously presented) The combination of Krzymien, Coffey, and Kim disclose the method of claim 1, 
wherein the channel is one of a payload channel and a control channel. (Krzymien, paragraph [0031] a higher threshold be used for management messages, while a lower threshold be used for data messages, while a lower threshold be used for data messages)

Regarding Claim 10,	 (Previously presented) The combination of Krzymien, Coffey, and Kim disclose the method of claim 1, further comprising: 
- receiving a control message indicative of a plurality of candidate thresholds and optionally of associated signal types, (Krzymien, paragraphs [0032]-[0033], and Fig. 3, paragraphs [0034]-[0035] receiving message(s))
wherein the threshold is selected from the plurality of candidate thresholds. (Krzymien, paragraph [0038] after determining the CCA threshold for a station, AP102 transmits a message to that station indicating the CCA threshold in step 146.  One CCA threshold or multiple thresholds be transmitted)
 
Regarding Claim 11,	 (Previously presented) The combination of Krzymien, Coffey, and Kim disclose the method of claim 1, 
wherein the spectrum is an unlicensed spectrum.  (Krzymien, Unlicensed spectrum is a common knowledge in the art, the skilled person would apply the teachings of Krzymien to unlicensed spectrum without the use of inventive skill)
  
Regarding Claim 12,	 (Previously presented) The combination of Krzymien, Coffey, and Kim disclose the method of claim 1, further comprising: 
- adjusting the determined threshold while the signal is being queued for transmission.  (Krzymien, paragraphs [0031]-[0033])
   
Regarding Claim 14,	 (Previously presented) Krzymien discloses a terminal, comprising: (Krzymien, Fig. 1, paragraph [0021] Plurality of stations including station (terminal) 104 and 105)
a wireless interface; and (Krzymien, Fig. 9, [0047], and [0050] I/O interface 288, [0051] network interface 284)
a processor that executes computer-executable instructions and becomes configured to: (Krzymien, Fig. 9, [0047] the processing unit includes central processing unit (CPU) 274, memory 276, mass storage device 278, video adapter 280 and I/O interface 288 connected to a bus, and paragraph [0007] instructions)
- determine a threshold depending on a signal type of the signal, wherein the signal type relates to is indicative of a channel, of the one or more channels implemented on the spectrum, and used for transmission of a respective signal of the signal type- 
- sense an energy level of interference on the spectrum, wherein the energy level is sensed in a frequency-resolved manner in resources of the channel indicative by the signal type;  (Krzymien, paragraphs [0031]-[0033], paragraph [0028] In step 118 the channel is sensed)
 - perform a threshold comparison between the sensed energy level and the determined threshold, and (Krzymien, paragraphs [0029] and [0030])
- selectively transmit the signal on the spectrum depending on the threshold comparison. (Krzymien, paragraphs [0029]-[0030], the paragraph [0033] discloses the CCA threshold is selected based on the quality of service (QoS), class of packet)
Krzymien does not explicitly disclose following:
- queue a signal for transmission on a spectrum on which one or more channels are implemented;
wherein the signal type relates to is indicative of a channel, of the one or more channels implemented on the spectrum, and used for transmission of a respective signal of the signal type,
wherein the energy level is sensed in a frequency-resolved manner in resources of the channel indicative by the signal type;
However, Coffey discloses following:
- queue a signal for transmission on a spectrum on which one or more channels are implemented;  (Coffey, paragraph [0043] determine the CCA threshold level in advance according to at least one of the type, destination, destination address, priority attribute and queue of the packet)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Krzymien before the effective filing date of the claimed invention with that of Coffey so that queue a signal for transmission on a spectrum on which one or more channels are implemented.  The motivation to combine the teachings of Coffey would include the teachings on queue/queueing explicitly (Coffey, [0043])
Krzymien and Coffey do not explicitly disclose following:
wherein the signal type relates to is indicative of a channel, of the one or more channels implemented on the spectrum, and used for transmission of a respective signal of the signal type,
wherein the energy level is sensed in a frequency-resolved manner in resources of the channel indicative by the signal type;
However, Kim discloses following:
wherein the signal type relates to is indicative of a channel, of the one or more channels implemented on the spectrum, and used for transmission of a respective signal of the signal type, (Kim, Figs. 13-19, paragraphs [0198]-[0232])
wherein the energy level is sensed in a frequency-resolved manner in resources of the channel indicative by the signal type;  (Kim, Figs. 13-19, paragraphs [0198]-[0232])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Krzymien and Coffey before the effective filing date of the claimed invention with that of Kim so that wherein the signal type relates to is indicative of a channel, of the one or more channels implemented on the spectrum, and used for transmission of a respective signal of the signal type, wherein the energy level is sensed in a frequency-resolved manner in resources of the channel indicative by the signal type.  The motivation to combine the teachings of Kim would improve the accuracy of a channel sensing.  (Kim, paragraphs [0003]-[0013], and [0017]-[0018], Figs. 18 and 19, paragraphs [0224]-[0232])

Claim 15. (Cancelled) 
 
Regarding Claim 16,	 (Previously presented) Krzymien discloses a method for a node, comprising: (Krzymien, Fig. 1, paragraph [0021] and Fig. 4, paragraph [0036] AP 102)
 - transmitting a control message to a terminal, the control message being indicative of a plurality of thresholds and prompting the terminal to select, from the plurality of thresholds, a threshold of a threshold comparison with a sensed energy level of interference on a spectrum on which one or more channels are implemented, (Krzymien, paragraph [0026], in step 116, station 104 determines one or more CCA thresholds, paragraph [0031], the CCA threshold is selected based on the type of message, paragraph [0033] the CCA threshold is selected based on the quality of service (QoS), class of packet, Krzymien discloses about interference through paragraphs [0022], Fig. 2, [0023], [0027], and [0045])
wherein the signal type relates to is indicative of a channel, of the one the more channels implemented on the spectrum, and used for transmission of a respective signal of the signal type, and  (Krzymien, paragraphs [0029] and [0030], when the signal received power is above the CCA threshold the physical layer (PHY) will report that the terminal is busy, when the channel is IDLE, when the channel is IDLE, the station transmits a message in step 122)
wherein the energy level is sensed in a frequency-resolved manner in resources of the channel indicated by the siqnal type. (Krzymien, paragraph [0028] In step 118 the channel is sensed)
Krzymien does not explicitly disclose following:
wherein the threshold is selected depending on a signal type of a signal queued for transmission on the spectrum,
However, Coffey discloses following:
wherein the threshold is selected depending on a signal type of a signal queued for transmission on the spectrum, (Coffey, paragraph [0043] determine the CCA threshold level in advance according to at least one of the type, destination address, priority attribute and queue of the packet)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Krzymien before the effective filing date of an application of the claimed invention with that of Coffey so that wherein the threshold is selected depending on a signal type of a signal queued for transmission on the spectrum.  The motivation to combine the teachings of Coffey would include the teachings on queue/queueing explicitly (Coffey, [0043])
Krzymien and Coffey do not explicitly disclose following:
wherein the signal type relates to is indicative of a channel, of the one the more channels implemented on the spectrum, and used for transmission of a respective signal of the signal type, and
wherein the energy level is sensed in a frequency-resolved manner in resources of the channel indicated by the siqnal type.
However, Kim discloses following:
wherein the signal type relates to is indicative of a channel, of the one the more channels implemented on the spectrum, and used for transmission of a respective signal of the signal type, and  (Kim, Figs. 13-19, paragraphs [0198]-[0232])
wherein the energy level is sensed in a frequency-resolved manner in resources of the channel indicated by the siqnal type.  (Kim, Figs. 13-19, paragraphs [0198]-[0232])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Krzymien and Coffey before the effective filing date of the claimed invention with that of Kim so that wherein the signal type relates to is indicative of a channel, of the one the more channels implemented on the spectrum, and used for transmission of a respective signal of the signal type, and wherein the energy level is sensed in a frequency-resolved manner in resources of the channel indicated by the siqnal type.  The motivation to combine the teachings of Kim would improve the accuracy of a channel sensing.  (Kim, paragraphs [0003]-[0013], and [0017]-[0018], Figs. 18 and 19, paragraphs [0224]-[0232])
 
Regarding Claim 17,	 (Previously presented) Krzymien discloses a node, comprising: (Krzymien, Fig. 1, paragraph [0021], and Fig. 4, paragraph [0036] AP 102)
a wireless interface; and (Krzymien, Fig. 9, paragraphs [0047] and [0050]  I/O interface 288, [0051] network interface 284)
a processor that executes computer-executable instructions and becomes configured to: (Krzymien, Fig. 9, [0047] the processing unit includes central processing unit (CPU) 274, memory 276, mass storage device 278, video adapter 280 and I/O interface 288 connected to a bus, and paragraph [0007] instructions)
transmit a control message to a terminal, the control message being indicative of a plurality of thresholds and prompting the terminal to select, from the plurality of thresholds, a threshold of a threshold comparison with a sensed energy level of interference on the a spectrum on which one or more channels are implemented, (Krzymien, paragraph [0026], in step 116, station 104 determines one or more CCA thresholds, paragraph [0031], the CCA threshold is selected based on the type of message, paragraph [0033] the CCA threshold is selected based on the quality of service (QoS), class of packet, Krzymien discloses about interference through paragraphs [0022], Fig. 2, [0023], [0027], and [0045])
	Krzymien does not explicitly disclose following:
	wherein the threshold is selected depending on the signal type of a signal queued for transmission on the spectrum,
	wherein the signal type relates to is indicative of a channel, of the one or more channels implemented on the spectrums and used for transmission of a respective signal of the signal type, and
	wherein the energy level is sensed in a frequency-resolved manner in resources of the channel indicated by the signal type.
	However, Coffey discloses following:
	wherein the threshold is selected depending on the signal type of a signal queued for transmission on the spectrum,  (Coffey, paragraph [0043] determine the CCA threshold level in advance according to at least one of the type, destination address, priority attribute and queue of the packet)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Krzymien before the effective filing date of the
claimed invention with that of Coffey so that wherein the threshold is selected depending on the signal type of a signal queued for transmission on the spectrum.  The motivation to combine the teachings of Coffey would include the teachings on queue/queueing explicitly (Coffey, [0043])
	Krzymien and Coffey do not explicitly disclose following:
	wherein the signal type relates to is indicative of a channel, of the one or more channels implemented on the spectrums and used for transmission of a respective signal of the signal type, and
	wherein the energy level is sensed in a frequency-resolved manner in resources of the channel indicated by the signal type.
	However, Kim discloses following:
	wherein the signal type relates to is indicative of a channel, of the one or more channels implemented on the spectrums and used for transmission of a respective signal of the signal type, and  (Kim, Figs. 13-19, paragraphs [0198]-[0232])
	wherein the energy level is sensed in a frequency-resolved manner in resources of the channel indicated by the signal type.  (Kim, Figs. 13-19, paragraphs [0198]-[0232])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Krzymien and Coffey before the effective filing date of the claimed invention with that of Kim so that wherein the signal type relates to is indicative of a channel, of the one or more channels implemented on the spectrums and used for transmission of a respective signal of the signal type, and wherein the energy level is sensed in a frequency-resolved manner in resources of the channel indicated by the signal type.  The motivation to combine the teachings of Kim would improve the accuracy of a channel sensing.  (Kim, paragraphs [0003]-[0013], and [0017]-[0018], Figs. 18 and 19, paragraphs [0224]-[0232])

14.	Claims 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krzymien et al., (Pub. No.: US 2015/0163824 A1), Coffey et al., (Pub. No.: US 2015/0296528 A1), and Kim et al., (Pub. No.: US 2018/249499 A1) which is English translation of (International Publication Number: WO 2016/163802 A1), in view of Kwon et al., (Pub. No.: US 2015/358904 A1).

Regarding Claim 7,	 (Previously presented) Krzymien, Coffey, and Kim  disclose the method of claim 1, 
wherein the signal type is selected from the group comprising: pilot signal; data encoded by the signal; (Krzymien, paragraph [0033], the CCA threshold is selected based on the quality of service (QoS) class of the packet.  High priority messages requiring low latency (video, voice) be transmitted with a higher CCA, while lower priority messages use a lower CCA)
Krzymien, Coffey, and Kim do not explicitly disclose following:
best-effort data, generated-delivery data; event-triggered data; control data; payload data; and a service of data encoded by the signal.
However, Kwon discloses following:
best-effort data, generated-delivery data; event-triggered data; control data; payload data; and a service of data encoded by the signal. (Kwon, paragraphs [0109]-[0113] when the characteristic of the data included in the frame is BE, the first STA1 set the CCA threshold to a value greater than the CCA threshold that is set for Bk)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Krzymien, Coffey, and Kim before the effective filing date of the claimed invention with that of Kwon so that best-effort data, generated-delivery data; event-triggered data; control data; payload data; and a service of data encoded by the signal.  The motivation to combine the teachings of Kwon would complement the teachings of Krzymien, Coffey, and Kim for the above mentioned limitation (Kwon, paragraphs [0109]-[0113])
 
Regarding Claim 8,	 (Previously presented) The combination of Krzymien, Coffey, Kim, and Kwon disclose the method of claim 1, 
wherein the signal type relates to a quality of service of data encoded by the respective signal, (Krzymien, paragraph [0033] quality of service (QoS))
wherein the threshold is determined based on a decoding probability associated with the quality of service class. (Krzymien, paragraph [0033], the CCA threshold is selected based on the quality of service (QoS) class of the packet.  High priority messages requiring low latency (video, voice) be transmitted with a higher CCA, while lower priority messages use a lower CCA)
 
Regarding Claim 9,	 (Previously presented) The combination of Krzymien, Coffey, Kim, and Kwon disclose the method of claim 1, 
wherein the signal type relates to a quality of service of data encoded by the respective signal,  (Krzymien, paragraph [0033] quality of service (QoS))
wherein the threshold is determined based on a transmission probability associated with the quality of service class. (Krzymien, paragraph [0033] the CCA threshold is selected based on the quality of service (QoS) class of the packet.  High priority messages requiring low latency (video, voice) be transmitted with a higher CCA, while lower priority messages may use a lower CCA, Kwon, paragraphs [0109]-[0113] when the characteristic of the data included in the frame is BE, the first station STA1 may set the CCA threshold to a value greater than the CCA threshold that is set for BK)
 
Regarding Claim 13,	 (Previously presented) The combination of Krzymien, Coffey, Kim, and Kwon disclose the method of claim 12, 
wherein said adjusting of the determined threshold is based on a transmission probability associated with a quality of service of data encoded by the respective signal.  (Krzymien, paragraph [0033] the CCA threshold is selected based on the quality of service (QoS) class of the packet.  High priority messages requiring low latency (video, voice) be transmitted with a higher CCA, while lower priority messages may use a lower CCA, Kwon, paragraphs [0109]-[0113] when the characteristic of the data included in the frame is BE, the first station STA1 may set the CCA threshold to a value greater than the CCA threshold that is set for BK)
  
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a)	Wu et al., (EP 3 285 435 A1), The reference discloses concepts such as LBT/CCA, licensed and unlicensed spectrum, detecting a signal etc.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463